PLEUS, J.
The father, Craig Alan Savery, appeals an amended final judgment of paternity in which the mother was granted sole parental responsibility for raising the child. We affirm the judgment, except for that portion of the judgment which states:
If the child indicates any negative or derogatory statements from the Father, the Mother may tape-record all conversations between the Father and child.
Chapter 934, Florida Statutes (2000), severely restricts interception of communications and the persons who may obtain authority to intercept a communication. We quash that portion of the judgment cited above because it violates the provisions of section 934.09 setting forth the means of obtaining wiretapping authority.
AFFIRMED in part; QUASHED in part.
THOMPSON, C.J., and PETERSON, J, concur.